DETAILED ACTION
Applicant’s amendment of July 1, 2022 overcomes the following:
Claim objections
Applicant has amended claims 1, 10-11, 15 and 17. Claim 9 has been cancelled. Claims 1-8 and 10-20 are pending.

Response to Arguments
Applicant’s arguments filed July 1, 2022 with respect to independent claims 1, 10, and 17 have been considered but are moot in view of the new ground(s) of rejection. The amended claims resulted in changes to the scope and contents, which also raised new indefinites issue(s); therefore, the grounds of rejection are modified accordingly. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now recites the limitation “determine a correction term based on the comparison, a given brightness score for the screen” in lines 12-13 of the claim. However, the examiner was not able to find were the claimed “brightness score for the screen” recited in lines 12-13 of the claim was found in the specification of the instant application. 
Par. [0023-25] of the specification indicate “edges of a substantially non-transparent test specimen are measured based on a level of brightness contrast between the test specimen and a back screen… the test specimen is viewed and imaged by the imaging device as a dark silhouetted shape, as it is located in front of a brightly illuminated back screen… perceived positions of the edge of the test specimen depends on the brightness of the back screen”. Par. [0037] of the specification indicates “the edge position is referenced in pixel coordinates and corrected based on a direction of contrast, a level of contrast, or a level of brightness and/or focus of the test specimen relative to the screen”. Par. [0064-73] of the specification indicate “a correction term can be calculated and applied, to correct for error between a perceived position of the edge of the test specimen depends on the brightness of the back screen… an error associated with width measurement may correspond to one or both of the level of brightness of the back screen, and a level of sensitivity of an edge detection algorithm with respect to the brightness of the back screen… control adjustment of the brightness level of the back screen… listing may contain adjusted correction terms… for given brightness scores and/or given focus scores… correction terms can be generated as a function of one or more characteristics, including brightness and focus, as well as other values relating to image distortion… During a measurement and/or testing process, the processing system 32 is configured to generate an edge detection brightness score and/or a focus score. Based on the results, an associated correction term can be determined… lookup table contains correction terms for different brightness scores”.
However, the examiner was not able to find were the claimed “brightness score for the screen” recited in lines 12-13 of the claim was found in the specification, which renders the claim indefinite. 
Therefore, based specification paragraphs on above, for examination purposes the examiner has interpreted the claimed “determine a correction term based on the comparison, a given brightness score for the screen” recited in lines 12-13 of the claim as “determine a correction term based on the comparison, a given brightness score for the edge of the test specimen based on a level of brightness of the test specimen relative to the screen obtained from the images of the imaging device”.
Claim 1 now further recites the limitation “determine a correction term based on… a given focus score” in lines 12-13 of the claim. However, the examiner cannot clearly ascertain if the claimed “focus score” recited in line 13 encompasses embodiments corresponding to the claimed “focus distortion of a test specimen” previously recited in lines 1-2 of the claim, or the claimed “focus score” recited in line 13 encompasses embodiments different from the claimed “focus distortion of a test specimen” previously recited in lines 1-2 of the claim.
Par. [0037-46] of the specification indicate “the edge position is referenced in pixel coordinates and corrected based on… focus of the test specimen relative to the screen… a correction term from the list of correction terms based on one of a brightness, a predetermined focus, or calculated focus of the imaging device… correcting for distortions based on contrast in a captured image or a focus of the imaging system… modeling values associated with one or more of brightness, contrast or focus to determine distortions associated with brightness, contrast, or focus in the captured image”. Par. [0070-71] of the specification indicate “a perceived position of the edge depends on brightness of background… as well as on focus of the camera. The error associated with background brightness, however, is well defined for a known focus and for known background brightness… listing may contain adjusted correction terms… for given brightness scores and/or given focus scores… correction terms can be generated as a function of one or more characteristics, including brightness and focus, as well as other values relating to image distortion”.
However, based on above, the examiner cannot clearly ascertain if the claimed “focus score” recited in line 13 encompasses embodiments corresponding to the claimed “focus distortion of a test specimen” previously recited in lines 1-2 of the claim, or the claimed “focus score” recited in line 13 encompasses embodiments different from the claimed “focus distortion of a test specimen” previously recited in lines 1-2 of the claim, such as “focus of the test specimen relative to the screen”, “focus of the imaging device”, “focus in the captured image” and/or “focus values relating to image distortion”, as indicated above, which also renders the claim indefinite.
Therefore, based specification paragraphs on above, for examination purposes the examiner has interpreted the claimed “determine a correction term based on… a given focus score” in lines 12-13 of the claim as “determine a correction term based on… a given focus score of the test specimen based on a level of focus of the test specimen relative to the screen obtained from the images of the imaging device”.
Claim 1 now further recites the limitation “apply the correction term to the one or more characteristics measurements” in line 14 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate. Additionally, the examiner cannot clearly ascertain if the claimed “one or more characteristics measurements” recited in line 14 of the claim encompasses embodiments corresponding to the claimed “one or more characteristics at one or more positions along an edge of the test specimen” previously recited in lines 9-10 of the claim, if the claimed “one or more characteristics measurements” recited in line 14 encompasses embodiments corresponding to the claimed “the one or more characteristics” previously recited in line 11 of the claim, or if the claimed “one or more characteristics measurements” recited in line 14 encompasses different “one or more characteristics measurements” other than the previously recited indicated above, which also renders the claim indefinite.
Claims 2-8 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 10 now recites the limitation “determining, via the processing system, a correction term from the list of correction terms based on one of a predetermined brightness for the illuminated screen” in lines 10-11 of the claim. However, the examiner was not able to find were the claimed “predetermined brightness for the illuminated screen” recited in lines 10-11 of the claim was found in the specification. 
Par. [0023-25] of the specification indicate “edges of a substantially non-transparent test specimen are measured based on a level of brightness contrast between the test specimen and a back screen… the test specimen is viewed and imaged by the imaging device as a dark silhouetted shape, as it is located in front of a brightly illuminated back screen… perceived positions of the edge of the test specimen depends on the brightness of the back screen”. Par. [0037] of the specification indicates “the edge position is referenced in pixel coordinates and corrected based on a direction of contrast, a level of contrast, or a level of brightness and/or focus of the test specimen relative to the screen”. Par. [0064-73] of the specification indicate “a correction term can be calculated and applied, to correct for error between a perceived position of the edge of the test specimen depends on the brightness of the back screen… an error associated with width measurement may correspond to one or both of the level of brightness of the back screen, and a level of sensitivity of an edge detection algorithm with respect to the brightness of the back screen… control adjustment of the brightness level of the back screen… listing may contain adjusted correction terms… for given brightness scores and/or given focus scores… correction terms can be generated as a function of one or more characteristics, including brightness and focus, as well as other values relating to image distortion… During a measurement and/or testing process, the processing system 32 is configured to generate an edge detection brightness score and/or a focus score. Based on the results, an associated correction term can be determined… lookup table contains correction terms for different brightness scores”.
However, the examiner was not able to find were the claimed “predetermined brightness for the illuminated screen” recited in lines 10-11 of the claim was found in the specification, which renders the claim indefinite. 
Therefore, based specification paragraphs on above, for examination purposes the examiner has interpreted the claimed “determining, via the processing system, a correction term from the list of correction terms based on one of a predetermined brightness for the illuminated screen” in lines 10-11 of the claim as “determining, via the processing system, a correction term from the list of correction terms based on one of a predetermined brightness for the edge of the test specimen based on a level of brightness of the test specimen relative to the illuminated screen obtained from the imaging of the imaging device”.
Additionally, Claim 10 further recites the limitation “determining, via the processing system, a correction term from the list of correction terms based on… a predetermined focus” in lines 10-12 of the claim. However, the examiner cannot clearly ascertain if the claimed “predetermined focus” recited in line 12 encompasses embodiments corresponding to the claimed “focus distortion of a test specimen” previously recited in lines 1-2 of the claim, or the claimed “predetermined focus” recited in line 12 encompasses embodiments different from the claimed “focus distortion of a test specimen” previously recited in lines 1-2 of the claim.
Par. [0037-46] of the specification indicate “the edge position is referenced in pixel coordinates and corrected based on… focus of the test specimen relative to the screen… a correction term from the list of correction terms based on one of a brightness, a predetermined focus, or calculated focus of the imaging device… correcting for distortions based on contrast in a captured image or a focus of the imaging system… modeling values associated with one or more of brightness, contrast or focus to determine distortions associated with brightness, contrast, or focus in the captured image”. Par. [0070-71] of the specification indicate “a perceived position of the edge depends on brightness of background… as well as on focus of the camera. The error associated with background brightness, however, is well defined for a known focus and for known background brightness… listing may contain adjusted correction terms… for given brightness scores and/or given focus scores… correction terms can be generated as a function of one or more characteristics, including brightness and focus, as well as other values relating to image distortion”.
However, based on above, the examiner cannot clearly ascertain if the claimed  “predetermined focus” recited in line 12 encompasses embodiments corresponding to the claimed “focus distortion of a test specimen” previously recited in lines 1-2 of the claim, or the claimed “focus score” recited in line 13 encompasses embodiments different from the claimed “focus distortion of a test specimen” previously recited in lines 1-2 of the claim, such as “focus of the test specimen relative to the screen”, “focus of the imaging device”, “focus in the captured image” and/or “focus values relating to image distortion”, as indicated above, which renders the claim indefinite.
Therefore, based specification paragraphs on above, for examination purposes the examiner has interpreted the claimed “determining, via the processing system, a correction term from the list of correction terms based on… a predetermined focus” in lines 10-12 of the claim as “determining, via the processing system, a correction term from the list of correction terms based on… a predetermined focus of the test specimen based on a level of focus of the test specimen relative to the illuminated screen obtained from the images of the imaging device”.
Claims 11-16 are rejected by virtue of being dependent upon rejected base claim 10.
Claim 17 now recites the limitation “determine a corrective term based on the distortions, a given brightness score of the reflective screen,” in lines 9-10 of the claim. However, the examiner was not able to find were the claimed “brightness score of the reflective screen” recited in lines 9-10 of the claim was found in the specification. 
Par. [0023-25] of the specification indicate “edges of a substantially non-transparent test specimen are measured based on a level of brightness contrast between the test specimen and a back screen… the test specimen is viewed and imaged by the imaging device as a dark silhouetted shape, as it is located in front of a brightly illuminated back screen… perceived positions of the edge of the test specimen depends on the brightness of the back screen”. Par. [0037] of the specification indicates “the edge position is referenced in pixel coordinates and corrected based on a direction of contrast, a level of contrast, or a level of brightness and/or focus of the test specimen relative to the screen”. Par. [0064-73] of the specification indicate “a correction term can be calculated and applied, to correct for error between a perceived position of the edge of the test specimen depends on the brightness of the back screen… an error associated with width measurement may correspond to one or both of the level of brightness of the back screen, and a level of sensitivity of an edge detection algorithm with respect to the brightness of the back screen… control adjustment of the brightness level of the back screen… listing may contain adjusted correction terms… for given brightness scores and/or given focus scores… correction terms can be generated as a function of one or more characteristics, including brightness and focus, as well as other values relating to image distortion… During a measurement and/or testing process, the processing system 32 is configured to generate an edge detection brightness score and/or a focus score. Based on the results, an associated correction term can be determined… lookup table contains correction terms for different brightness scores”.
However, the examiner was not able to find were the claimed “brightness score of the reflective screen” recited in lines 9-10 of the claim was found in the specification, which renders the claim indefinite. 
Therefore, based specification paragraphs on above, for examination purposes the examiner has interpreted the claimed “determine a corrective term based on the distortions, a given brightness score of the reflective screen,” in lines 9-10 of the claim as “determine a corrective term based on the distortions, a given brightness score for the edge of the test specimen based on a level of brightness of the test specimen relative to the reflective screen obtained from the images of the imaging device”.
Claim 17 now further recites the limitation “determine a corrective term based on… a given focus score” in lines 9-10 of the claim. However, the examiner cannot clearly ascertain if the claimed “focus score” recited in line 10 encompasses embodiments corresponding to the claimed “distortions along the edge of the test specimen in the images associated with… focus” previously recited in lines 7-8 of the claim, or the claimed “focus score” recited in line 10 encompasses embodiments different from the claimed “distortions along the edge of the test specimen in the images associated with… focus” previously recited in lines 7-8 of the claim.
Par. [0037-46] of the specification indicate “the edge position is referenced in pixel coordinates and corrected based on… focus of the test specimen relative to the screen… a correction term from the list of correction terms based on one of a brightness, a predetermined focus, or calculated focus of the imaging device… correcting for distortions based on contrast in a captured image or a focus of the imaging system… modeling values associated with one or more of brightness, contrast or focus to determine distortions associated with brightness, contrast, or focus in the captured image”. Par. [0070-71] of the specification indicate “a perceived position of the edge depends on brightness of background… as well as on focus of the camera. The error associated with background brightness, however, is well defined for a known focus and for known background brightness… listing may contain adjusted correction terms… for given brightness scores and/or given focus scores… correction terms can be generated as a function of one or more characteristics, including brightness and focus, as well as other values relating to image distortion”.
However, based on above, the examiner cannot clearly ascertain if the claimed “focus score” recited in line 10 encompasses embodiments corresponding to the claimed “distortions along the edge of the test specimen in the images associated with… focus” previously recited in lines 7-8 of the claim, or the claimed “focus score” recited in line 10 encompasses embodiments different from the claimed “distortions along the edge of the test specimen in the images associated with… focus” previously recited in lines 7-8 of the claim, such as “focus of the test specimen relative to the screen”, “focus of the imaging device”, “focus in the captured image” and/or “focus values relating to image distortion”, as indicated above, which also renders the claim indefinite.
Therefore, based specification paragraphs on above, for examination purposes the examiner has interpreted the claimed “determine a corrective term based on… a given focus score” in lines 9-10 of the claim as “determine a corrective term based on… a given focus score of the test specimen based on a level of focus of the test specimen relative to the reflective screen obtained from the images of the imaging device”.
Claims 18-20 are rejected by virtue of being dependent upon rejected base claim 17.

Allowable Subject Matter
Claims 1, 10, and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO RIVERA-MARTINEZ whose telephone number is 571-272-4979. The examiner can normally be reached on Monday-Friday (8am - 5pm Eastern Time). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668